Petitions for Writ of Mandamus Dismissed and Memorandum Opinion filed
November 20, 2012.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-12-00181-CV
                                 NO. 14-12-00184-CV



                    IN RE CYPRESS TEXAS LLOYDS, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              268th District Court
                            Fort Bend County, Texas
            Trial Court Cause Nos. 09-DCV-176764 & 10-DCV-177586


                          MEMORANDUM OPINION

      On February 27, 2012, relator Cypress Texas Lloyds filed petitions for writ of
mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52.
On November 12, 2012, relator filed motions to dismiss the petitions. The motions are
granted.
      Accordingly, the petitions for writ of mandamus are ordered dismissed.


                                       PER CURIAM



Panel consists of Justices Seymore, Boyce, and McCally.




                                          2